Citation Nr: 1506298	
Decision Date: 02/11/15    Archive Date: 02/18/15

DOCKET NO.  13-00 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a rating in excess of noncompensable for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 2001 to August 2001, July 2002 to March 2003, and June 2004 to November 2005 in the United States Army. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of a December 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island, which granted service connection for bilateral hearing loss at an evaluation of 0 percent effective January 2011.  The December 2011 rating decision also granted service connection for tinnitus at an evaluation of 10 percent effective January 2011.  The Veteran filed a Notice of Disagreement (NOD) in February 2012, requesting a higher rating for his bilateral hearing loss disability.

The Veteran testified at a videoconference hearing before the undersigned Acting Veterans' Law Judge (AVLJ) in November 2014.  A transcript of the hearing is associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Upon preliminary review of the evidence of record, the Board finds that further evidentiary development is necessary regarding the Veteran's increased rating claim for bilateral hearing loss. 

The Veteran last appeared for a VA audiological examination in regard to hearing loss and tinnitus in July 2014.  The Veteran reported to the examiner that he had difficulty understanding conversations especially with women or children, and "words sound like [they] run together."

During his November 2014 hearing, the Veteran contended that his hearing has significantly worsened since the July 2014 examination.  The Veteran reported that he is having a harder time understanding people and his hearing is impacting his balance.  He has also been recommended for new hearing aids as his hearing aides were not working as well.  Where a veteran asserts that a disability has worsened since his last VA examination, and the last examination is too remote to constitute a contemporaneous examination, a new examination is required.  See 38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159(c)(4).  See also Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 121 (1991).

Thus, the Veteran should be afforded a current VA examination to assess the current severity of his service-connected bilateral hearing loss.

The Board notes that the Veteran contended at the November 2014 hearing that he has increased ringing in the ears; while the Veteran is service connected for tinnitus, as noted above, that issue has not been appealed.

Accordingly, the case is REMANDED for the following action:

1.  Associate all VA treatment records from July 2014 to present.

2.  After the above is complete, the Veteran should be afforded a VA audiological evaluation by an examiner with sufficient expertise to determine the current severity of the Veteran's service-connected bilateral hearing loss disability.

The claims file and any pertinent evidence in Virtual VA should be made available to and reviewed by the examiner, and any indicated audiological studies should be performed. 

In addition to dictating objective test results (Maryland CNC and pure tone threshold testing), the examiner's report should fully describe the effects of the Veteran's hearing loss disability on his occupational functioning and daily activities.  The AOJ should ensure that the examiner provides all information required for rating purposes, with a rationale provided for all opinions. 

3.  Then, after completing any additional development needed, the AOJ should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the AOJ should furnish to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond before the case is returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

